Exhibit 10.1

ASSUMPTION AGREEMENT

This Assumption Agreement is dated as of January 21, 2016 (this “Agreement”) and
is made by WEYERHAEUSER COMPANY, a Washington corporation (“Successor
Guarantor”), in favor of SOUTHERN DIVERSIFIED TIMBER, LLC, a Delaware limited
liability company, as lender (“Lender”) under that certain Credit Agreement and
Guarantee, dated as of October 1, 2008 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Lender, PLUM CREEK
VENTURES I, LLC, a Delaware limited liability company, as borrower (“Borrower”)
and PLUM CREEK TIMBER COMPANY, INC., a Delaware corporation, as guarantor
(“Original Guarantor”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

RECITALS

WHEREAS, Original Guarantor guaranteed Lender’s obligations under the Credit
Agreement in accordance with the terms, conditions and limitations set forth in
Article VIII of the Credit Agreement;

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
November 6, 2015 between Original Guarantor and Successor Guarantor (the “Merger
Agreement”), Original Guarantor has agreed to merge with and into Successor
Guarantor, with Successor Guarantor as the surviving corporation (the “Merger”);

 

WHEREAS, pursuant to that certain Consent and Waiver Agreement dated as of
January 21, 2016 (“Consent and Waiver”) by and among Borrower, Lender and
Original Guarantor, Lender has agreed to, among other things, the assignment to
Successor Guarantor of Original Guarantor’s obligations under Article VIII of
the Credit Agreement and the consummation of the other transactions described
in, or contemplated by, the Merger Agreement; and

WHEREAS, Successor Guarantor has agreed, effective immediately upon consummation
of the Merger, to assume the obligations of Original Guarantor set forth in
Article VIII of the Credit Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Assumption of the Guarantee. Effective immediately upon consummation
of the Merger: (a) Successor Guarantor hereby assumes from Original Guarantor
all of Original Guarantor’s obligations as set forth in the provisions of
Article VIII of the Credit Agreement, other than the representation and warranty
set forth in Section 8.05(a)(i) of the Credit Agreement; and (b) all references
to “Guarantor” in the Credit Agreement, other than any such references in or
with respect to Section 8.05(a)(i) of the Credit Agreement, shall henceforth be
deemed references to Successor Guarantor.

2.        Representation and Warranty. Successor Guarantor represents and
warrants to Lender that Successor Guarantor is a corporation duly incorporated,
validly existing and in good standing under the Laws of Washington.

3.        No Other Changes; Ratification. Except as expressly modified or waived
hereby and by the Consent and Waiver, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

1



--------------------------------------------------------------------------------

4.        Entire Agreement. This Agreement, the Consent and Waiver and the Loan
Documents represent the entire agreement by and among Lender, Borrower and
Successor Guarantor with respect to the subject matter hereof and supersede all
prior agreements, oral or written, between such parties with respect thereto. No
claim of waiver, modification, consent, or acquiescence with respect to any
provision of this Agreement shall be made against Lender, Borrower or Successor
Guarantor, except on the basis of a written instrument executed by or on behalf
of such party.

5.            GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Successor Guarantor has duly executed and delivered this
Assumption Agreement as of the date first above written.

 

WEYERHAEUSER COMPANY By   /s/ Devin W. Stockfish   Name: Devin W. Stockfish  
Title:   SVP, General Counsel

 

3